DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 10/13/2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered. The Office action on currently pending elected and new claims 1-10 and 12-20 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 in line 4 recites the limitation “an outer wall”. It’s not clear to which component said “outer wall” belongs to. Is it a part of the “electronic device” in general, or is it a part of the “first case” ? The claim should be revised accordingly so as to clearly delineate subordinate clauses and explicitly point out which portions of the “electronic device” comprising which components (e.g., “An electronic device comprising: a first case comprising: […]; a second case comprising: […], etc.”).
Furthermore, claim 1 in line 6 recites ambiguous and open-ended clause: “a second case including an outer surface, and at least a part [sic]” (i.e., what “part” ?). Further down in line 8 the claim again recites the limitation “a part” on two instances with an article “a”, which produces ambiguity and indefiniteness as to whether all these limitations are refereeing to the same “part” or not. Clarification is required.
Furthermore, claims 9 and 20 recite the limitation “the end portion of the bottom face” in the second line, which lacks antecedent basis (i.e., which “end portion” ? The “one end portion”, etc. ?).
The remaining dependent claims 2-10 and 12 have been also rejected along with said independent claim 1, since they inherit aforementioned problems of said claim 1 and fail to provide any additional clarity. 
Applicant must revise all claims by clearly, explicitly and  positively set forth all of the claimed limitations without omitting essential structural cooperative relationships of elements that result in gaps between the necessary structural connections.  See MPEP § 2172.01.  
Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 12-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2014-86644 to Kenji et al. (hereafter “Kenji”, of record).
Regarding claims 1 and 6, as best understood, Kenji discloses (Fig. 3-5) an electronic device (1, 3) comprising: a first case (22) in which a groove (31) is arranged along an outer circumference, the groove including a bottom face a first side wall (35) that is arranged on one end portion of the bottom face (of the groove), a second side wall (34) that is arranged on another end portion of the bottom face (of the groove), and an outer wall connected to the second side wall (34) (the “outer wall” is interpreted as depicted on the annotated Fig. 4 below, i.e. the upper portion of (34)), a second case (21) including an outer surface, and at least a part (inherently), wherein the outer wall of the first case (22) covers and contacts the outer surface of the at least a part of the second case (21), the at least a part of the second case (21) is connected to a rib (32), the outer wall contacts the second case  (21) in a vicinity of the rib (32), a height of the first side wall from the bottom face  is lower than a height of the second side wall (Fig. 5), the second case (21) overlaps with the first case (22), the second case (21) does not contact the first side wall (35) and the rib (32) extends toward the bottom face of the groove (31); and a seal member (33) that is in contact with the groove (31) and sandwiched between the bottom face (of the groove) and the rib (32), (Fig. 5).

    PNG
    media_image1.png
    635
    1016
    media_image1.png
    Greyscale


	Regarding claims 13 and 17, Kenji discloses that an electronic device (1, 3) comprising: a first case (22) with a groove (31) arranged along an outer circumference and an outer wall (see annotated Fig. 4 above) forming a side of the electronic device, the groove including a bottom face, a first side wall (35) that is arranged on one end portion of the bottom face, a second side wall (34) that is arranged on another end portion of the bottom face, and the outer wall connected to the second side wall (34), the outer wall covering and in contact with an outer surface of a part of a second case (21), the part of the second case connected to a rib (32), a height of the first side wall (35) from the bottom face being lower than a height of the second side wall (34); the second case (21) fully housed in the first case (22) and encircled by the outer wall, the second case (21) not coming into contact with the first side wall (35) and having the rib (32) extending toward the bottom face of the groove (31); and a seal member (33) that comes into contact with the groove (31) and  is sandwiched between the bottom face and the rib (32).
Regarding claims 2 and 14, Kenji discloses that the seal member (33) is a cured liquid seal material (see the “adhesive 33 is applied in the groove 31 before being cured” on p. 3, line 9 from the bottom of the page of the English translation of record).
Regarding claims 3 and 15, Kenji discloses that a first width of the groove  (31) is greater than a second width of the rib (32), (Fig. 5).
Regarding claims 4 and 16, Kenji discloses that the rib (32) is configured not to contact at least one of the first side wall (35) and the second side wall (34), (Fig. 5).
Regarding claims 5 and 7, as best understood, Kenji discloses that the second side wall (34) is configured such that a first surface that is an end portion (of the second side wall ?) on the second case side (of the second side wall ?) comes into contact with at least a portion of a second surface of the second case (21) (Fig. 4 and 5 show the second side wall (34) being in contact with the second case (21)).
Regarding claims 8 and 19, Kenji discloses that a distal end of the rib (32) has a curved surface shape (see the “convex part 32” on p. 3, last paragraph of the English translation of record), and the bottom face of the groove (31) has a curved surface shape (Fig. 5).
Regarding claims 9 and 20, as best understood, Kenji discloses that the first side wall (35) is connected to the end portion of the bottom face on an inner circumferential side, and the second side wall (34) is connected to the other end portion of the bottom face on an outer circumferential side (Fig. 4).
Regarding claim 10, Kenji discloses that a height of the seal member (33) from the bottom face (of the groove (31)) is lower than the height of the second side wall (34), (Fig. 5).
Regarding claim 12, Kenji discloses: wherein the first case (22) further comprises a first opposing surface (22a) directly connected to both the outer wall and the second side wall (34), the first opposing surface being flat, and the second case (21) further comprises a second opposing surface (21a), a first part of the second opposing (21a) surface on which the rib (32) is arranged, a second part of the second opposing surface (21a) being flat and directly connected to the first part, at least a part of the second part facing and being in contact with the first opposing surface (22a), (Fig. 4, 5).
Regarding claim 18, Kenji discloses that the second side wall (34) comes into contact with the second case (21), (Fig. 4, 5).

Response to Arguments

Applicant's arguments filed have been fully considered but they are not persuasive, because amended claims continue to read on Kenji as explained above in the body of the rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835